                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

STATE OF FLORIDA,

       Plaintiff,

v.                                                       Case No. 6:18-cv-1497-Orl-37TBS

TAFARI GORDON,

      Defendant.
_____________________________________

                                          ORDER

       Before the Court is pro se Defendant Tafari Gordon’s notice of removal (Doc. 1) of

two county court traffic citations (Doc. 1-1). With this, Defendant filed a motion to

proceed in forma pauperis. (Doc. 2 (“IFP Motion”).) On referral, Magistrate Judge Thomas

B. Smith recommended remanding this action for lack of jurisdiction, finding Defendant

has no basis for removal. (Doc. 3 (“R&R”).) Accordingly, he recommends denying the

IFP Motion. (Id. at 5.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no error, the Court

concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Thomas B. Smith’s Report and Recommendation


                                             -1-
            (Doc. 3) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    Defendant Tafari Gordon’s traffic citations are REMANDED to Orange

            County Court.

      3.    Defendant Tafari Gordon’s Motion to Proceed in forma pauperis (Doc. 2) is

            DENIED.

      4.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 2, 2018.




Copies to:
Counsel of Record
Pro Se Party




                                        -2-
